Opiñion of the Court,
by Judge Owsley.
IN pronouncing the decree dismissing Owings’ bill, the court was perfectly correct in not awarding ages upon the judgment at law.
The order which was obtained by Owings from justices of the peace, gave no authority to the clerk issue an injunction against the judgment at law; nor did the certificate endorsed upon the subpoena in eery by the clerk, amount to an injunction. The tificate of the clerk barely goes to show that an order had been received from two justices of the peace, recting him to issue an injunction, upon bond and security being given, and that the bond was given. .
The order from the two justices, bears date in 1819, at which time, two justices possessed no authority to grant injunctions. The act of assembly then in force, requires the concurrence of three justices.
The objection taken to the refusal of the'court to award damages, cannot, therefore, be sustained.
The decree must be affirmed with costs.